Citation Nr: 1134569	
Decision Date: 09/15/11    Archive Date: 09/23/11

DOCKET NO.  10-25 796	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to nonservice-connected pension benefits.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Becker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1956 to July 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 letter decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  Jurisdiction subsequently was transferred back to the Veteran's home RO in Nashville, Tennessee.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The issues of the Veteran's entitlement to nonservice-connected pension benefits unfortunately must be remanded.  Although the Board sincerely regrets the additional delay this will cause, adjudication cannot proceed without further development.

If a Veteran or his representative expresses a desire to appear in person, a hearing on appeal will be granted.  38 C.F.R. § 20.700(a) (2010).  Hearings may be held in Washington, D.C., or at VA field facilities.  38 C.F.R. § 20.705 (2010).  The former are referred to as Central Office hearings, while the latter are referred to as Travel Board hearings.  Additionally, electronic hearings known as Video Conference hearings may be scheduled when suitable facilities and equipment are available.  38 C.F.R. § 20.700(e) (2010).  

Where the Veteran fails to appear for a scheduled hearing and a request for postponement has not been received and granted, his claim will be processed as though the hearing request had been withdrawn.  38 C.F.R. § 20.704(d) (2010).  No further hearing request will be granted unless the failure to appear was with good cause and that cause arose under such circumstances that a timely request for postponement could not have been submitted prior to the scheduled hearing.  Id.  A motion for a new hearing date must be in writing, must be filed within 15 days of the originally scheduled hearing date, and must explain why the Veteran failed to appear for the hearing as well as why a timely request for a new hearing date could not have been submitted.  Id.  If good cause and the impossibility of timely requesting postponement are determined to be shown by the Board member who would have presided over the hearing, then the hearing will be rescheduled for the next available hearing date at the same facility after the Veteran or his representative gives notice that the contingency which gave rise to the failure to appear has been removed.  Id.

The Veteran requested to appear at a Board hearing at his local VA office in his June 2010 Appeal To Board Of Veterans' Appeals (VA Form 9).  A Travel Board hearing accordingly was scheduled for June 7, 2011.  The Veteran failed to appear on that date.  However, a request to reschedule the hearing was submitted by the Veteran's representative.  It was noted that there was an unexpected issue within the Veteran's family.  The Veteran's representative clarified in a statement the following day that the Veteran is unable to drive and that his driver had a medical emergency requiring surgery.  It additionally was clarified that the Veteran would appear at a rescheduled hearing as long as he has sufficient time to arrange for transportation.  

The undersigned Acting Veterans Law Judge, who was to conduct the hearing, subsequently determined based on the above that both good cause and the impossibility of requesting a timely postponement was shown.  As such, the request to reschedule the Veteran's Travel Board hearing is approved.  A remand is warranted since the RO schedules this type of hearing.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Schedule the Veteran for a Travel Board hearing at the earliest available opportunity.  Notification of the date and time of the hearing shall be sent to the Veteran at his last address of record as well as to his representative.

2.  After the hearing, or after the Veteran's failure to appear for the hearing, the claims file should be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
BETHANY L. BUCK
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



